Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a device implementing a system for machine-learning based gesture recognition. The closest prior art, Phulwani et al. (USPAP       2013/0257,781), shows a similar system, in which, receiving sensor data from a sensor of a device; providing the sensor data as input to a machine learning model, the machine learning model having been trained to output, while a gesture is being performed by a user of the device (Please note, paragraph 0060. As indicated a machine-learning technique is provided for use as a gesture recognition system for a touch sensor. In some embodiments, gesture processing algorithms for a touch sensor operated by a user's thumb (or other finger) are utilized to match the observed sensor readings to a set of gestures. For example, typical gestures may include: thumb taps of various duration, swipes in various directions, and circles (clockwise or counter-clockwise). Many different algorithms are possible, where such potential algorithms may be simple, such as using a primary direction accumulation versus total contact time with the touch sensor, or complex, such as neural networks and other machine learning techniques). However, Phulwani et al. fail to address: “wherein prior to completion of the gesture, a predicted gesture, a predicted start time of the gesture, and a predicted end time of the gesture, based on the sensor data; determining the predicted gesture based on an output from the machine learning model and performing, in response to determining the predicted gesture, a predetermined action on the device”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, May 21, 2022